Fourth Court of Appeals
                                San Antonio, Texas
                                     December 2, 2015

                                   No. 04-15-00598-CV

                                  Sam Edward DRAPER,
                                        Appellant

                                             v.

                                   Julie A. MOGENIS,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 12724B
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Time is extended to January 4, 2016.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court